Citation Nr: 0920771	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  06-30 830	)	DATE
	)
	)

On Appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for bilateral vitreous 
floaters with posterior vitreous detachment in the right eye, 
hyperpigmentation of the right globe region, and pigmentary 
glaucoma, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1997 to 
February 2000.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of a September 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, which confirmed and 
continued a noncompensable rating for service-connected 
bilateral vitreous floaters with posterior vitreous 
detachment in the right eye and hyperpigmentation of the 
right globe region.  The Veteran timely perfected an appeal 
to the Board, which remanded the matter in December 2007 for 
further evidentiary development and adjudication.  The 
Huntington, West Virginia RO re-adjudicated the claim and 
issued a rating decision in July 2008 granting service 
connection for pigmentary glaucoma, re-characterizing the 
Veteran's disability as bilateral vitreous floaters with 
posterior vitreous detachment in the right eye, 
hyperpigmentation of the right globe region, and pigmentary 
glaucoma and awarding a rating of 10 percent for the 
disability for the entirety of the appeal period.  The RO 
issued a supplemental statement of the case in July 2008.  

The Veteran and his wife testified before the undersigned 
Veterans Law Judge at a hearing at the Columbia RO in October 
2007.  A transcript of the hearing has been associated with 
the Veteran's claims file.


FINDING OF FACT

The Veteran's service-connected bilateral vitreous floaters 
with posterior vitreous detachment in the right eye, 
hyperpigmentation of the right globe region, and pigmentary 
glaucoma is manifested by no loss of visual fields and with 
corrected visual acuity of 20/20 in each eye.


CONCLUSION OF LAW

The criteria for the assignment of an evaluation higher than 
10 percent for the service-connected bilateral vitreous 
floaters with posterior vitreous detachment in the right eye, 
hyperpigmentation of the right globe region, and pigmentary 
glaucoma have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 
4.1, 4.7, 4.84a, Diagnostic Codes 6013, 6061 to 6081 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005). 
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, during the pendency of the appeal.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the Veteran to provide any evidence in the Veteran's 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).)

For an increased compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. (2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra.

Through an April 2005 notice letter, the RO notified the 
Veteran of the information and evidence needed to 
substantiate his claim.  Thereafter, the Veteran was afforded 
the opportunity to respond.  In addition, the Veteran was 
provided notice concerning the assignment of rating criteria 
and effective dates via a January 2008 notice letter.  Hence, 
the Board finds that the Veteran has received notice of the 
information and evidence needed to substantiate his claim, 
and has been afforded ample opportunity to submit such 
information and evidence.

The Board also finds that the April 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In the letter, the RO notified the 
Veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
Veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned April 2005 
letter.

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In this regard, the more 
detailed notice requirements set forth in 38 U.S.C.A. §§ 
7105(d) and 5103A have been met.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the 
Veteran was given the opportunity to respond following the 
April 2005 and January 2008 notice letters.  

The Board notes that the notice provided in this case was 
issued prior to the decision in Vazquez-Flores.  As such, it 
does not take the form prescribed in that case.  
Nevertheless, lack of harm may be shown (1) when any defect 
was cured by actual knowledge on the part of the claimant; 
(2) when a reasonable person could be expected to understand 
from the notice what was needed; or (3) when a benefit could 
not have been awarded as a matter of law.  Id. at 887; see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

The Board notes that prior to the initial adjudication of the 
claim, the RO sent the Veteran a letter in April 2005 that 
requested that the Veteran provide evidence describing how 
his disability had increased in severity.  The April 2005 
letter also requested that the Veteran submit evidence of the 
severity of his symptoms, including "statements from other 
individuals who are able to describe from their knowledge and 
personal observations in what manner [his] disability has 
become worse."  A subsequent notice letter sent in January 
2008 notified the Veteran that disability ratings are 
assigned based, in part, on the severity of symptoms and 
their impact on employment.  The Appeals Management Center 
(AMC) also provided the Veteran with a supplemental statement 
of the case in July 2006 notifying him of the specific rating 
criteria used to evaluate his service-connected bilateral 
vitreous floaters with posterior vitreous detachment in the 
right eye and hyperpigmentation of the right globe region.  
Similarly, in a subsequent supplemental statement of the case 
provided to the Veteran in July 2008, the RO notified the 
Veteran of the specific rating criteria used to evaluate his 
pigmentary glaucoma, for which he was granted service 
connection in a July 2008 rating decision, as discussed 
above.  In addition, the Veteran was questioned about the 
effect of his disability on his daily life at the May 2005, 
June 2006, and February 2008 VA examinations performed in 
association with this claim and at the October 2007 hearing 
before the undersigned Veterans Law Judge.  The Board thus 
finds that the notice provided in the April 2005 and January 
2008 letters and the July 2006 and July 2008 supplemental 
statements of the case, along with the Veteran's responses to 
the questioning at the May 2005, June 2006, and February 2008 
VA examinations and the October 2007 hearing regarding the 
effect of his disability on his daily life, show that the 
Veteran had actual knowledge that medical and lay evidence 
was required to show an increase in severity in his service-
connected eye disability, including the impact on his daily 
life.  

The Board notes that, prior to the initial adjudication of 
the claim, VA did not provide the Veteran with specific 
notice of the criteria necessary for entitlement to a higher 
disability rating for his service-connected bilateral 
vitreous floaters with posterior vitreous detachment in the 
right eye, hyperpigmentation of the right globe region, and 
pigmentary glaucoma, as required by Vazquez-Flores, supra.  
The Board notes, however, that the Veteran was later given 
notice of the exact criteria on which his disability is rated 
via the July 2006 and July 2008 supplemental statements of 
the case.  Further, a January 2008 letter provided notice to 
the Veteran that a disability rating would be determined by 
application of the ratings schedule and relevant diagnostic 
codes based on the extent and duration of the signs and 
symptoms of his disability and their impact on his 
employment.  See Vazquez-Flores, supra.  The ratings schedule 
is the sole mechanism by which a Veteran can be rated, 
excepting only referral for extra-schedular consideration and 
the provisions of special monthly compensation.  See 38 
C.F.R. Part 4.  As will be discussed below, bilateral 
vitreous floaters with posterior vitreous detachment in the 
right eye and hyperpigmentation of the right globe region is 
rated by analogy to Diagnostic Codes 6061 through 6079, 
rating impairment of central visual acuity; glaucoma is rated 
under Diagnostic Code 6013.  The Veteran was notified of the 
specific criteria of Diagnostic Codes 6061 through 6079 in 
the supplemental statement of the case sent to him in 
February 2009 and was notified of the specific criteria of 
Diagnostic Code 6013 in the supplemental statement of the 
case sent to him in July 2008.

In light of the foregoing, the Board finds that, while the 
notice requirements of Vazquez-Flores were not timely met as 
contemplated by the Court, the administrative appeal process 
provided the Veteran with notice of the specific rating 
criteria, and it is apparent from the record that he 
understood those things relative to a claim for increase as 
contemplated by the Court in Vazquez-Flores.  The Board 
concludes that during the administrative appeal process the 
Veteran was provided the information necessary such that 
further action to provide additional notice would be merely 
duplicative of what has already transpired.  

Otherwise, nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal.  The Veteran's post-service treatment records from 
the Dorn VA Medical Center (VAMC) in Columbia, South 
Carolina, have been associated with the file.  In addition, 
the Veteran was provided VA medical examinations in May 2005, 
June 2006, and February 2008; reports of those examinations 
have been associated with the claims file.  Neither the 
Veteran nor his representative has indicated that there are 
any outstanding records relevant to the claim on appeal.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required by 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. Analysis

Disability evaluations are determined by comparing a 
Veteran's present symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation has already been established, VA 
must address the evidence concerning the state of the 
disability from the time period one year before the claim for 
an increase was filed until VA makes a final decision on the 
claim.  The United States Court of Appeals for Veterans 
Claims has held that consideration of the appropriateness of 
a staged rating is required.  See Hart v. Mansfield, 21 Vet. 
App. 505, 509-10 (2007).  

In a September 2005 rating decision, the RO confirmed and 
continued a noncompensable rating for service-connected 
bilateral vitreous floaters with posterior vitreous 
detachment in the right eye and hyperpigmentation of the 
right globe region.  In a subsequent July 2008 rating 
decision, the Veteran was awarded service connection for 
pigmentary glaucoma, and his disability was re-characterized 
to include the glaucoma with a rating of 10 percent for the 
entirety of the appeal period.  

The Veteran asserts that he is entitled to a disability 
evaluation higher than 10 percent for his service-connected 
disability.  38 C.F.R. § 4.84a, Diagnostic Code 6013.  Under 
Diagnostic Code 6013, the minimum available rating is 10 
percent, and the rater is instructed to rate glaucoma based 
upon impairment of visual acuity or field loss.

The RO has indicated that, prior to the July 2008 rating 
decision, it had evaluated the Veteran's bilateral vitreous 
floaters with posterior vitreous detachment in the right eye 
and hyperpigmentation of the right globe region by analogy to 
impairment of central visual acuity under Diagnostic Code 
6099-6079.  (The use of Diagnostic Code 6099 represents an 
unlisted disability that required rating by analogy to one of 
the disorders rated under 38 C.F.R. § 4.84a.  See 38 C.F.R. § 
4.27 (2008) (hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen).)

Impairment of central visual acuity is rated pursuant to the 
criteria found in Diagnostic Codes 6061 through 6079, which 
provide a chart wherein the visual acuity in one eye is 
compared to the visual acuity in the other eye to achieve the 
bilateral rating.  38 C.F.R. § 4.84a, Diagnostic Codes 6061-
6079, Table V (2008).  Central visual acuity is rated based 
on best distant vision obtainable after correction by 
eyeglasses.  38 C.F.R. § 4.75 (2008).

A 10 percent rating is warranted for visual acuity where the 
vision is 20/50 in one eye and 20/50 in the other eye; or 
where vision is 20/40 in one eye and 20/50 in the other; or 
where vision is 20/70 in one and 20/40 in the other.  
Diagnostic Codes 6078, 6079.  A 20 percent rating is 
warranted for visual acuity where the vision was 20/70 in one 
eye and 20/50 in the other; or where vision is 20/100 in one 
eye and 20/50 in the other; or where vision is 20/200 in one 
and 20/40 in the other; or where vision is 15/200 in one eye 
and 20/40 in the other.  Diagnostic Codes 6077, 6078. 

Ratings for impairment of field vision are evaluated from 10 
to 30 percent under Diagnostic Codes 6080 and 6081.  A rating 
in excess of 10 percent under Diagnostic Code 6080 requires:  
(a) concentric contraction of visual field to 60 degrees, but 
not to 45 degrees, bilaterally; (b) concentric contraction of 
visual field to 45 degrees, but not to 30 degrees, 
bilaterally; (c) concentric contraction of visual field to 30 
degrees, but not to 15 degrees, bilaterally; (d) concentric 
contraction of visual field to 15 degrees, but not to 5 
degrees unilaterally or bilaterally; (e) concentric 
contraction of visual field to 5 degrees unilaterally or 
bilaterally; (f) loss of nasal half of visual field, 
bilaterally; or (g) loss of temporal half of visual field, 
bilaterally.

Here, 38 C.F.R. § 4.75 provides that ratings on account of 
visual impairments considered for service connection are, 
when practicable, to be based only on examination by 
specialists.  Such examinations should include uncorrected 
and corrected central visual acuity for distance and near, 
with record of the refraction.  The best distant vision 
obtainable after best correction by glasses will be the basis 
of rating, except in cases of keratoconus in which contact 
lenses are medically required.  38 C.F.R. § 4.75 (2008).

Relevant medical evidence of record consists of VA medical 
examinations conducted in May 2005, June 2006, and February 
2008, as well as records of the Veteran's ongoing treatment 
at the Columbia VAMC.  The Veteran's records of his ongoing 
treatment at the Columbia VAMC indicate that he has been seen 
primarily for complaints of photophobia.  At a June 2005 
treatment visit, the Veteran was found to have corrected 
visual acuity of 20/20 in both eyes.  He was diagnosed at 
that time with pigmentary dispersion syndrome and floaters; 
the treating physician indicated that the Veteran was suspect 
for glaucoma.  

Report of the May 2005 examination reflects that the Veteran 
complained of photophobia and floaters in his right eye but 
denied blurred or distorted vision, diplopia, visual field 
defects or swelling or watering of the eyes.  At that 
examination, the Veteran's corrected near and distant visual 
acuity was found to be 20/20 in each eye.  The examiner 
diagnosed the Veteran with photophobia related to migraines 
and right posterior vitreous detachment that caused 
occasional floaters.  Similarly, at the Veteran's June 2006 
VA examination, he was found to have corrected near and 
distant visual acuity of 20/20 in both eyes.  He complained 
at the time of photophobia and watering and swelling of the 
eyes but denied blurred or distorted vision, diplopia, and 
visual field defects.  The examiner found the Veteran to have 
no loss of visual field on testing but diagnosed him with 
pigment dispersion syndrome and pigment dispersion glaucoma.  

Report of the February 2008 examination reflects that the 
Veteran complained of floaters and severe photophobia.  He 
also complained of decreased and blurry vision in both eyes 
but denied visual field defects and watering or swelling of 
the eyes.   The examiner noted that the Veteran's previous VA 
examinations had revealed normal retinal examinations and 
visual field testing but noted that he had first been found 
to have spindles in 1999, suggesting pigment dispersion 
syndrome. Physical examination revealed that corrected 
distant and near visual acuity was 20/20 in both eyes.  No 
abnormalities were noted on retinal or dilated fundus 
examination, although the examiner noted that the Veteran 
gave poor cooperation secondary to his complaints of 
photophobia.  The examiner diagnosed the Veteran with 
bilateral photophobia without any active inflammation or 
other abnormalities with which to associate the condition.  
The examiner concluded that the Veteran's previously 
diagnosed pigment dispersion glaucoma is part of his service-
connected eye disability, which the examiner noted had 
progressed from the initial 1997 findings of "optic 
neuropathy."  The examiner found that the Veteran's pigment 
dispersion glaucoma represented an active pathology related 
to his service-connected disability.

The Veteran and his wife testified before the undersigned 
Veterans Law Judge at a hearing in October 2007.  At the 
hearing, the Veteran complained of photophobia and migraines 
and stated that he received annual eye examinations as a 
means of monitoring his glaucoma.  He also stated that he 
often saw floaters.

Based on the foregoing, the Board finds that a disability 
rating higher than 10 percent is not warranted for the 
Veteran's bilateral vitreous floaters with posterior vitreous 
detachment in the right eye, hyperpigmentation of the right 
globe region, and pigmentary glaucoma.  This is so for the 
entirety of the appeal period.  Under Diagnostic Code 6013, 
the Veteran's disability is to be rated based on visual 
acuity or loss of field vision, with a minimum evaluation of 
10 percent.  The Veteran's best corrected distance vision, 
based on the examinations of record, is 20/20, or normal, 
with respect to central visual acuity, and the Veteran's 
field was indicated at the May 2005, June 2006, and February 
2008 VA examinations to be full and normal.  The Board thus 
concludes that the Veteran's best corrected distance vision, 
based on the examinations of record, has not met the criteria 
for a compensable rating.  However, pursuant to Diagnostic 
Code 6013, the Veteran was properly assigned the minimal 
rating of 10 percent for glaucoma.  Moreover, as his field 
vision is full and normal, no higher rating is warranted 
under other applicable Diagnostic Codes summarized above.  
Thus, the criteria for a rating in excess of 10 percent based 
on central visual acuity or field vision impairment are not 
met.  Additionally, although the Veteran has reported 
photophobia and floaters as recurring problems, the 
photophobia has been attributed to other disability-namely, 
migraine headaches, and the floaters are occasional 
phenomenon that do not cause pain, episodic incapacity, or 
the need for rest.  38 C.F.R. § 4.84a.  

Consideration has been given to assigning staged ratings in 
addition to those already assigned; however, the Board finds 
that at no time during the period in question has the 
service-connected disability warranted a higher rating than 
the rating already assigned.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The above determinations are based on consideration of the 
applicable provisions of VA's rating schedule.  The Board 
also finds that at no time has the disability under 
consideration been shown to be so exceptional or unusual as 
to warrant the assignment of any higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there 
is an absence of evidence of marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation), frequent periods of hospitalization, or evidence 
that the Veteran's service-connected eye disability otherwise 
has rendered impractical the application of the regular 
schedular standards.  Thus, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Furthermore, it bears emphasis that the schedule is intended 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2008).  
Thus, based on the record before it, the Board does not find 
that the medical evidence demonstrates any unusual disability 
with respect to the claim that is not contemplated by the 
rating schedule.  As a result, the Board concludes that a 
remand to the RO for referral of this rating issue to the VA 
Central Office for consideration of extra-schedular 
evaluation is not warranted.

For all the foregoing reasons, the Board finds that the 
Veteran's service-connected bilateral vitreous floaters with 
posterior vitreous detachment in the right eye, 
hyperpigmentation of the right globe region, and pigmentary 
glaucoma warrants no more than a 10 percent rating.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.84a, Diagnostic Codes 
6013, 6061-6081 (2008).  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the Veteran's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to a rating higher than 10 percent for bilateral 
vitreous floaters with posterior vitreous detachment in the 
right eye, hyperpigmentation of the right globe region, and 
pigmentary glaucoma is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


